         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 1 of 16



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email : rtp@rathlaw.com

Atto rneys   for P laintiff
Minden Pictures, Inc.

                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


MINDEN PICTURES INC.,
                       Plaintiff

        vs.                                       Case No.: 1:20-cv-02116-LGS

GIZMODO MEDIA GROUP LLC.,
                                                  Jorxr CoxrrnnxrrAlrrY Ononn

                       Defendant.




                   STIPULATED DISCOVERY CONFIDENTIALITY ORDER

        Plaintiff MINDEN PICTUES INC. ("Plaintiff') and Defendant GIZMODO MEDIA

GROUP LLC ("Defendant") request the following Stipulated Discovery Confidentiality Order be

entered to keep materials produced      in discovery confidential and to provide for the return or

destruction of such materials at the conclusion of this litigation.

1.   Purposes and Limitations.

        Disclosure and discovery activity     in this action are likely to involve production of
confidential, proprietary,     or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.




                                                   1
          Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 2 of 16



Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Stipulation

and Protective Order. The Parties acknowledge that this Stipulation and Order does not confer

blanket protections on all disclosures or responses to discovery and that the protection it affords

from public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the standards set forth herein. The parties further acknowledge that

this Discovery Confidentiality Stipulation and Order does not entitle them to file confidential

information under seal; the parties shall follow pertinent Rules of Court, local rules, and/or the

Individual Rules and Procedures for Civil Cases of the Hon. Loma G. Schofield, U.S.D.J., when

aparty seeks to file material under seal.

2.   Definitions.

        2.1      Challenging Party:     a Party or Non-Party that          challenges the designation      of

information or items under this Order.

        2.2      "CONFIDENTIAL" Information or Items: information (regardless of how                  it   is

generated, stored, or maintained) or tangible things: (a) that contain trade secrets, proprietary

information, security information, competitively sensitive or strategic marketing, financial, sales

or other confidential business information, analyses, agreements, and business relationships, or (b)

that contain private or confidential personal information, or (c) that contain information received

in confidence from third parties, or (d) which the Producing Party otherwise believes in good faith

to be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure.

        2.3      Counsel: counsel of record and          (if   applicable) local counsel (as well as their

respective support staff).

        2.4      Designating Party: a Party or Non-Party that designates information or items that         it

produces   in   disclosures   or in   responses   to discovery as "CONFIDENTIAL" or "HIGHLY



                                                     2
         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 3 of 16



CONFIDENTIAL _ ATTORNEYS' EYES ONLY".

        2.5     Disclosure or Discovery Material:     all items or information    regardless   of the
medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

                ..HTG
        2.6             HLY CONFIDENTIAL _ A                        EYES C)NLY" Information or

Items: extremely sensitive "Confidential" Information or Items, that the Designating Party believes

in good faith is of such sensitive or secret nature that disclosure of such information to any other

Party or non-Party reasonably poses the risk of competitive injury, including but not limited to,

information it deems a trade secret.

       2.7     Non-Party: any nafural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

       2.8      Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and its Counsel.

       2.9      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.10     Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating,    jury or trial consulting, preparing exhibits     or

demonstratives, and organizing, storing, or retrieving data      in any form or medium) and their

employees and subcontractors.

       2.ll     Protected Material: any Disclosure or Discovery Material that is designated        as


"CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL                  -   ATTORNEYS' EYES ONLY."

        2.12    Receiving Party: a Pafiy that receives Disclosure or Discovery Material from a




                                                  3
            Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 4 of 16



Producing Party.

3. Scope.

           The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

4. Duration.

           Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect. Within sixtv (60) days of the final disposition of this action

(includine all appeals). all Discovery Material designated as "Confidential" or "Attorneys'

Eyes Only" and all copies thereof. shall be promptly returned to the producing person. or. in

the case of cooies (not orisinals) destroved- To the extent that return or destruction of such

documents is not feasible (e.9.. because the material has been stored electronicallv and cannot

                          the                 ma             with this

information and taking reasonable steps to ensure it will not be accessed. Notwithstanding the

foregoing, Counsel are entitled to retain an archival copy of all pleadings, motions papers, trial,

deposition, and hearing transcripts, legal memoranda, corespondence, deposition and trial

exhibits, expert work product, even         if such materials   contain Protected Material. Any such

archival copies that contain or constitute Protected Material remain subject to this Discovery

Confidentiality Order as set forth in this Section 4 . Final disposition shall be deemed to be the

later of   (l)   dismissal of all claims and defenses in this action, with or without prejudice; and (2)

final judgment herein after the completion and exhaustion of all appeals, rehearings, remands,

trials, or reviews of this action, including the time limits for filing any motions or applications for




                                                      4
           Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 5 of 16



extension of time pursuant to applicable law.

5. Desisnatins Protected Material.

        5.1       Exercise of Restraint and Care in Desienating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

To the extent it is practical to do so, the Producing Party must designate for protection only those

parts of material, documents, items, or oral or written communications that       qualiff   -   so that other

portions   of the material,    documents, items,   or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.

        If it   comes to a Designating Party's attention that information or items that         it   designates

for protection do not quali$r for protection at all or do not qualiff for the level of protection initially

asserted, that Designating Party must promptly       notifr all other Parties that it is withdrawing the

mistaken designation.

        5.2       Manner and Timine of Designations. Except as otherwise provided in this Order

or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

under this Order must be clearly so designated before the material is disclosed or produced.

        Designation in conformity with this Order requires:

        (a) for Information In Documentary Form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

ONLY" to each page of the document that contains protected material.

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection    until after the inspecting Party has indicated which material




                                                     5
         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 6 of 16



it would like copied and produced. During the inspection     and before the designation,   all of the

material made available        for   inspection shall be deemed "HIGHLY CONFIDENTIAL               -
ATTORNEYS' EYES ONLY." After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualiff for protection under this Order. Then, before producing the specified documents, the

Producing Party must          affix the   appropriate legend ("CONFIDENTIAL"         or   "HIGHLY

CONFIDENTIAL          -   ATTORNEYS' EYES ONLY") to each page of the document that contains

Protected Material.

       (b) for Testimony Given In Deposition Or In Other Pretrial Or Trial Proceedines" that the

Designating Party identifr on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and speciff the level of protection being asserted. When it is

impractical to identifu separately each portion of testimony that is entitled to protection and    it

appears that substantial portions of the testimony may qualiSr for protection, the Designating Party

may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

to have up to thirty (30) days following receipt of the final certified transcript to identifr the

specific portions of the testimony as to which protection is sought and to speci$r the level       of
protection being asserted. Only those portions of the testimony that are appropriately designated

for protection on the record before the close of the deposition or within the 30-day period        if
properly invoked shall be covered by the provisions of this Stipulated Discovery Confidentiality

Order. Alternatively, a Designating Party may specifu, at the deposition or up to 30            days

afterwards   if   that period    is properly   invoked, that the transcript shall    be treated    as


"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL                  - ATTORNEYS'      EYES ONLY."

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing or




                                                   6
         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 7 of 16



other proceeding   will include disclosure of Protected Material    so that the other parties can ensure

that only individuals who are authorized under this Order are present at those proceedings. The

use of a document at a deposition shall not in any way affect its designation as   .'CONFIDENTIAL"

oT   "HIGHLY CONFIDENTIAL         - ATTORNEYS'          EYES ONLY."

        Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and where feasible, the title page shall be followed

by a list of all pages (including line numbers as appropriate) that have been designated on the

record as Protected Material and the level of protection being asserted by the Designating Party.

The Designating Party shall inform the court reporter of these requirements. Any transcript that

is prepared before the expiration of a 30-day period for designation shall be treated during that

period as if it had been designated "HIGHLY CONFIDENTIAL               -   ATTORNEYS EYES ONLY"

in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall be

treated only as actually designated.

        (c) for Information Produced In Some Form Other Than Documentary And For Any Other

Tangible Items. that the Producing Party affix in   a   prominent place on the exterior of the container

or containers in which the information or item is stored the legend "CONFIDENTIAL" or
..HIGHLY CONFIDENTIAL _ ATTORNEYS' EYES
                                        ONLY.''

        5.3    Inadvertent Failures to Designate. An inadvertent failure to designate qualified

information or items does not, standing alone, waive the Designating Party's right to secure

protection under this Order for such material. Upon timely correction of a designation, the

Receiving Party must make reasonable efforts to assure that the material is treated in accordance

with the provisions of this Order, including the return or destruction of Protected Material

disclosed to unauthorized persons prior to the correction.




                                                    7
           Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 8 of 16



6. Challensins Confidentialitv Designations

          6.1    Timing of Challenges. Any Party may challenge     a designation   of confidentiality   if
it   does so within twenty (20) days of receipt of the disclosed documents. Unless a challenge to a

Designating Party's confidentiality designation is made with those twenty (20 days, a Party waives

its right to challenge a confidentiality designation by having not mounted a challenge promptly

after the original designation is disclosed.

          6.2    Meet       Confer.   The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation    it is challenging and describing the basis

for   each challenge.   To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice-to-voice dialogue; other

forms of communication are not sufficient) within fourteen (14 days) of the date of service of

notice. In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper and must give the Designating Party an opportunity to

review the designated material, to reconsider the circumstances, and, if no change in designation

is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

the next stage of the challenge process only   if it has engaged in this meet and confer process in a

timely manner.

         6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court
intervention, the Challenging Party shall present the dispute to the Court in accordance with the

Individual Rules and Procedures for Civil Cases of the Hon. Lorna G. Schofield, U.S.D.J. or other

applicable rule or Order, within fourteen (14) days of the Parties agreeing that the meet and confer




                                                  8
           Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 9 of 16



process   will not resolve their dispute, whichever is earlier. Failure by the Challenging Party to so

present the dispute within fourteen (14) days shall automatically waive its objections.

          The burden of persuasion in any such challenge proceeding shall be on the Challenging

Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. All parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party's designation until the Court rules on the challenge.

7. Access to and Use of Protected       Material.

          7.L    Basic Principles. Unless otherwrse ordered, a Receiving Party may use Protected

Material that is disclosed or produced by another Party or by a Non-Party in connection with this

case   only for prosecuting, defending, or attempting to settle this litigation. Protected Material may

be disclosed only to the categories of persons and under the conditions described in this Order.

          Protected Material must be stored and maintained by a Receiving Party at a location and        in

a secure manner that ensures that access is     limited to the persons authorized under this Order.

          7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise ordered

by the Court or permitted in writing by the DesignatingParty, a Receiving Party may disclose any

information or item designated "CONFIDENTIAL" only to:

           (a)    counsel retained specifically for this action, including any paralegal, clerical and

                  other assistant ernployed by such counsel and assigned to this matter;

           (b)    as   to any document, its author, its addressee, and any other person indicated on

                  the face of the document as having received a copy;

           (c)    any person retained by a party to serve as an expert witness or otherwise provide

                  specialized advice to counsel in connection with this action, provided such person




                                                     9
           Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 10 of 16



                  has first executed a Non-Disclosure Agreement in the form annexed as Exhibit     A

                  hereto;

           (d)    stenographers engaged to transcript depositions conducted in this action; and,

           (e)    the S.D.N.Y. Court and its support personnel.




        7.4      Disclosure   of "HIGHLY CONFIDENTIAL             -   ATTORNEYS' EYES ONLY"

Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated "HIGHLY

CONFIDENTIAL           - ATTORNEYS'     EYES ONLY" only to:

       (a) The Receiving Party's Counsel in this action, who have signed the'oAcknowledgment

and Agreement to Be Bound" (Exhibit A), including their respective secretarial, paralegal, and

other support staff;

       (b) The Court and its personnel;

       (d) Court reporters and their staff, professional jury or trial consultants, and Professional

Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

"Acknowledgment and Agreement to be Bound" (Exhibit A); and

       (e) The author or recipient of a document containing the information or a custodian or other

person who otherwise possessed or knew the information.

       7.5 All Confidential or Attorneys' Eyes Only Information or items that a Party
seeks to   file with the Court, and all portions of pleadings, motions or other papers filed with the

Court that disclose such Confidential or Attorneys' Eyes Only Discovery Information or items

shall be filed under seal with the Clerk of the Court and kept under seal   until further order of the

Court in accordance with      the lndividual Rules and Procedures for Civil Cases of the Hon. Lorna G.



                                                   10
         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 11 of 16



Schofield, U.S.D.J. or other applicable rule or Order




8. Protected   Material Subpoenaed or Ordered Produced in Other Litigation

         If a Party is served with   a subpoena or a    Court order issued in other litigation that compels

disclosure   of any information or items          designated   in this action as "CONFIDENTIAL"          or

"HIGHLY CONFIDENTIAL             - ATTORNEYS'           EYES ONLY" that Party must:

         (a) promptly notifu in writing the Designating Party. Such notification shall include a copy

ofthe subpoena or Court order;

         (b) promptly notiff in writing the party who caused the subpoena or order to issue in the

other litigation that some or all of the material covered by the subpoena or order is subject to this

Discovery Confidentiality Order. Such notification shall include a copy                 of this   Stipulated

Discovery Confidentiality Order; and

         (c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.

         If the Designating Party timely seeks a protective order, the Party served with the subpoena

or Court order shall not produce any information designated in this action as "CONFIDENTIAL"

oT   "HIGHLY CONFIDENTIAL             -   ATTORNEYS' EYES ONLY" before a determination by the

Court from which the subpoena or order issued, unless the Party has obtained the Designating

Party's permission. The Designating Party shall bear the burden and expense of seeking protection

in that Court of its confidential material    -   and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another Court.

9.   A Non-Part,v's Protected Material Sought to be Produced in this Litisation.

         (a) The terms of this Discovery Confidentiality Order are applicable to information

                                                        It
        Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 12 of 16



produced by a Non-Party in this action and designated as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL          -   ATTORNEYS' EYES ONLY." Such information produced by Non-Parties

in connection with this litigation is protected by the remedies   and relief provided by this Order.

Nothing     in these provisions   should be construed as prohibiting a Non-Party from seeking

additional protections.

        (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

Party's confidential information in its possession, and the Party is subject to an agreement with the

Non-Party not to produce the Non-Party's confidential information, then the Party shall:

                 l.   promptly notifu in writing the Requesting Party and the Non-Party that some or

all of the information requested is subject to a confidentiality agreement with a Non-Party;

                 2.    promptly provide the Non-Party with a copy of the Stipulated Discovery

Confidentiality Order in this litigation, the relevant discovery request(s), and   a   reasonably specific

description of the information requested; and

                 3. make the information   requested available for inspection by the Non-Party.

       (c) If the Non-Party fails to object or seek a protective       order from this Court within

fourteen (14) days ofreceiving the notice and accompanying information, the Receiving Party may

produce the Non-Party's confidential information responsive to the discovery request. If the Non-

Party timely objects or seeks a protective order, the Receiving Party shall not produce any

information in its possession or control that is subject to the confidentiality agreement with the

Non-Party before a determination by the Court. Absent a Court order to the contrary, the Non-

Party shall bear the burden and expense of seeking protection in this Court of its Protected

Material.




                                                   l2
         Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 13 of 16



10. Unauthorized Disclosure of Protected Material.

         If a Receiving Party learns that, by inadvertence or otherwise, it   has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Discovery

Confidentiality Order, the Receiving Partymust immediately (a) notiff in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies   of
the Protected Material or ensure they are destroyed, (c) inform the person or persons to whom

unauthorized disclosures were made of all the term of this Order, and (d) request such person or

persons to execute the "Acknowledgment and Agreement to Be Bound" that is attached hereto as

Exhibit A.

11. Privilesed or Otherwise Protected Material.

         When a Producing Par|y gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modifo whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

502(d) and (e), insofar as the Parties reach an agreement on the effect of a communication or

information covered by the attorney-client privilege or work product protection, the Parties may

incorporate their agreernent in the Stipulated Discovery Confidentiality Order submitted to the

Court.

         Except as otherwise authorized below, the Parties      will maintain privilege logs of       all

documents withheld from production, or redacted, based on attorney-client privilege or work

product protection, or other applicable protection or immunity from disclosure. The privilege logs

will include   at least each withheld document's name (unless privileged), description, author(s) and




                                                  t3
Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 14 of 16




          October 9, 2020
            Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 15 of 16



                                                EXHIBIT A

                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


MINDEN PICTURES INC..
                       Plaintiff,

            vs.                                       lz20-cv-02116-LGS

GIZMODO MEDIA GROUP LLC.,
                                                     Acrxowr,EDGMENT AND AcREEMENT To
                                                     CoNrrrnlvrrALITY Ononn
                       Defendant.




                ACKNO\ilI,EDGMENT AI\D AGREEMENT TO BE BOUND BY TTIE
                               CONFIDENTIALITY ORDER

            \                                                 [print or type full name], of
                                                           [print or type fuIl address], declare under

penalty of perjury that     I   have read in its entirety and understand the Discovery Confidentiality

Stipulation and Order that was issued by the United States District Court for the District of New

Jersey on                  2020 in the case of Minden Pictures Inc. v. Gizmodo Media Group LLC.

Civil Action No. l:20-cv-02116. I agree to comply with         and to be bound by all the terms of this

Stipulation and Order and I understand and acknowledge that failure to so comply could expose

me to sanctions and punishment in the nature of conternpt.          I   solemnly promise that I   will not

disclose in any manner any information or itern that is subject to the Stipulation and Order to any

person or entity except in strict compliance with the provisions of this Order.

            I further agree to submit to the jurisdiction of the United     States District Court for the

Southern District of New York for the purpose of enforcing the terms of this Stipulation and Order,

even   if   such enforcement proceedings occur after termination of this action.



                                                     l5
        Case 1:20-cv-02116-LGS Document 51 Filed 10/09/20 Page 16 of 16




Date:

City and State where sworn and signed:



Printed name:
        fprinted name]


Signature:
        Isignature]




                                         t6
